Opinion issued May 4, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00276-CR
                           ———————————
                    TRANMONTE DOUGLAS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 22nd District Court
                             Hays County, Texas
                      Trial Court Case No. CR-15-0158


                         MEMORANDUM OPINION
      A jury found appellant, Tranmonte Douglas, guilty of the second-degree

felony offense of indeceny with a child by sexual contact and assessed punishment

at thirty months’ confinement.1 The trial court imposed appellant’s sentence on



1
      See TEX. PENAL CODE ANN. §§ 12.33(a), 21.11(a)(1), (d) (West 2009).
March 17, 2017. Appellant timely filed a notice of appeal.2 On April 10, 2017,

appellant filed a motion for new trial.

      On April 21, 2017, the district clerk filed an “Appeal Status Notice Re: Clerk’s

Record” in this Court attaching an order, signed by the trial court on April 12, 2017,

granting the State’s agreed motion for new trial. The granting of a motion for new

trial restores the case to its position before the former trial and renders this appeal

moot. See TEX. R. APP. P. 21.9(b). Because there is no longer an appealable

judgment of conviction, we have no jurisdiction over this appeal. See Waller v.

State, 931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

      We direct the Clerk of this Court to issue the mandate within ten days of the

date of this opinion. See TEX. R. APP. P. 18.1(c).

                                    PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Pursuant to its docket equalization authority, the Texas Supreme Court ordered this
      appeal, among others, transferred from the Third Court of Appeals to this Court.
      See Misc. Docket No. 17–9035 (Tex. Mar. 28, 2017); see also TEX. GOV’T CODE
      ANN. § 73.001 (West 2013) (authorizing transfer of cases). Although the notice of
      appeal, filed on March 16, 2017, listed the 428th District Court, the district clerk’s
      information sheet listed the 22nd District Court.
                                            2